Citation Nr: 0933016	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  97-17 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February to December 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1997 rating decision in which the RO, inter 
alia, denied the Veteran's claim for service connection for 
PTSD.  In May 1997, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 1997, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in the 
same month.

In June 1997, the Veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.

In his May 1997 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing). A June 1999 letter informed the Veteran that his 
hearing was scheduled later that month. Although the hearing 
notification was not returned by the U.S. Postal Service as 
undeliverable, the appellant failed to report for the 
scheduled hearing.  Subsequently, 28 days after the date on 
which the hearing was scheduled, the Veteran's former 
representative, Vietnam Veterans of America, submitted a 
statement indicating that the Veteran wished to have his 
hearing rescheduled due to personal reasons.  As the July 
1999 request for rescheduling was submitted more than 15 days 
following the original hearing request, the Veteran's hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).

In July 1999, the Board remanded this matter to the RO for 
additional evidentiary development.  In April and May 2000, 
the RO issued supplemental SOCs (SSOCs) reflecting the 
continued denial of the claim.

In December 2000, the Board again remanded this matter to the 
RO for further development of the evidence and for due 
process development.  After accomplishing the requested 
actions, the RO continued the denial of the claim (as 
reflected in a January 2004 SSOC), and returned this matter 
to the Board for further appellate consideration.  

In June 2006, the Board denied the Veteran's claim for 
service connection for PTSD.  In December 2006, the appellant 
and the VA Secretary filed a Joint Motion with the United 
States Court of Appeals for Veterans Claims (Court) to vacate 
and remand the June 2006 Board decision.  By Order dated 
later in December 2006, the Court granted the Joint Motion, 
vacating the June 2006 Board decision, and remanding the 
matter on appeal to the Board for further proceedings 
consistent with the Joint Motion.

In November 2007, the Board denied the Veteran's claim for 
service connection for PTSD.  In the same month, the 
appellant filed a motion for reconsideration of the November 
2007 Board decision.  In May 2008, a Deputy Vice-Chairman of 
the Board denied the appellant's motion for reconsideration 
under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) 
and 38 C.F.R. §§ 20.1000, 20.1001 (2008).

In February 2009, the appellant and the VA Secretary filed a 
Joint Motion with the Court to vacate and remand the November 
2007 Board decision.  By Order dated later in February 2009, 
the Court granted the Joint Motion, vacating the November 
2007 Board decision, and remanding the matter on appeal to 
the Board for further proceedings consistent with the Joint 
Motion.

As a final matter, the Board notes that the Veteran has had 
several representatives during the pendency of his appeal.  
Most recently, at the time of the June 2006 Board decision, 
the Veteran was represented by Vietnam Veterans of America 
(as reflected in a July 2000 VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative)).  
In March 2007, the Veteran filed a VA Form 21-22a 
(Appointment of Individual as Claimant's Representative) 
appointing Joseph R. Moore, a private attorney, as his 
representative.  The Board recognizes the change in 
representation.



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The record reflects diagnoses of PTSD that appear to be 
based, at least in part, on the Veteran's claim of 
experiencing a rocket attack in service.  

3. While the objective evidence does not indicate that the 
Veteran engaged in combat with the enemy during service, 
there is credible evidence of record that tends to 
corroborate the occurrence of the rocket attack, one of his 
reported stressors. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
have been accomplished.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R.  § 
3.304(f).

[Parenthetically, the Board notes that the version of the law 
in effect at the time the appellant initially filed his claim 
for service connection for PTSD in 1996 required a "clear" 
diagnosis of PTSD; that requirement has since been 
eliminated.  As regards the first of the three regulatory 
criteria, the revised version requires only a diagnosis 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 38 
C.F.R. § 3.304(f)(3).]

Regarding the first requirement of 38 C.F.R. § 3.304(f), the 
claims file includes the reports of VA examinations, 
conducted in September and October 1996, reflecting diagnoses 
of PTSD.  The Board finds that these diagnoses of PTSD are 
consistent with other evidence of record, including records 
of VA treatment from February April 1996 to March 1999.  
Accordingly, the first requirement for service connection is 
satisfied.  

As regards the second requirement, the Board notes that the 
Veteran has reported several stressors related to alleged 
combat experiences in Vietnam.  Specifically, he has 
described a rocket attack on Camp Eagle shortly after 
arriving in Vietnam, at which time he reportedly had no 
weapon, seeing dead bodies being dropped out of a helicopter, 
and seeing a Vietnamese woman and her baby killed.  

During VA examinations in September and October 1996, the 
Veteran described his stressful experiences in service.  
During the September 1996 VA examination, he described seeing 
people killed, being subjected to rocket attacks, being 
thrown into a bunker while being attacked, seeing Vietcong 
being thrown out of helicopters, having no availability of 
weapons, and seeing a fellow soldier "open up on a 
mamasan."  The Axis I diagnoses were alcohol dependence, 
reportedly in remission for 2 years, episodic alcohol abuse, 
history of marijuana and psychostimulant abuse, and PTSD.  
The physician commented that the Veteran gave a history of 
traumatic events during his wartime service in Vietnam, and 
he reported a history of re-experiencing, numbing, avoidance, 
and hyperarousal symptomatology that met DSM III criteria for 
PTSD.  

During the October 1996 VA examination, the Veteran reported 
that his location in Vietnam was regularly exposed to 
incoming rocket fire, and, specifically stated that, 5 days 
after arriving in Vietnam, he was taken to a perimeter bunker 
position with other men, all of whom had no weapons.  He 
added that he saw Vietcong bodies dumped from a helicopter 
and saw a mother and child killed by another soldier.  The 
Axis I diagnoses were PTSD, alcohol abuse, continuous, and 
marijuana abuse, continuous.  On Axis IV, the physician 
listed the stressor as the Veteran's Vietnam War experience.   

The aforementioned VA examination reports tend to link the 
Veteran's symptoms to the in-service stressor of being under 
rocket attack in Vietnam. The Board notes that the findings 
of a physician are medical conclusions that the Board cannot 
ignore or disregard (see Willis v. Derwinski, 1 Vet. App. 66 
(1991)), and these findings are not contradicted by any other 
medical findings.  Accordingly, the Board finds that the 
second requirement for service connection is satisfied.

As for the third requirement, the Board has considered the 
Veteran's assertions that he was involved in combat; however, 
despite his reports of combat participation, the Veteran's 
service personnel records and DD 214 reflect that his 
principal duties in Vietnam were RTT operator (radio teletype 
operator) and cannoneer, and that he received the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  None of these medals reflects that 
the Veteran engaged in combat with the enemy.  Additionally, 
while his service personnel records verify that the Veteran 
served in Vietnam from June to December 1970, service in a 
combat zone, without more, is not sufficient to establish 
that the Veteran engaged in combat with the enemy.  See e.g., 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991)

Although the Veteran's claimed stressful experience of coming 
under rocket attack is potentially combat related, the Board 
finds no objective indication that the Veteran saw combat 
during service.  In this regard, there is nothing in the 
Veteran's service treatment records or service personnel 
records verifying that he was ever in combat.  

Absent objective evidence that the Veteran engaged in combat 
with the enemy, his lay statements, alone, are not sufficient 
to establish the occurrence of any in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Rather, in such cases, the record 
must contain service records or other corroborative evidence 
that substantiates the veteran's testimony or statements as 
to the occurrence of a claimed stressor.  See 38 C.F.R. § 
3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). 

In regard to the claimed stressor of the rocket attack on 
Camp Eagle, the Board notes that through its research, the 
Center for Records Research (CURR) (now the U.S. Army and 
Joint Service Records Research Center (JSRRC)) has documented 
two attacks on Camp Eagle during the time period in which the 
Veteran was in Vietnam, on June 26, 1970 and July 7, 1970.  
While the Veteran's service personnel records indicate that 
he was in Vietnam on the dates of these attacks, they do not 
verify his unit of assignment on those dates.  Rather, the 
Veteran's DA Form 20 shows that he was en route to Vietnam on 
June 16, 1970, and that he was assigned to the 1st Battalion, 
83rd Field Artillery on July 22, 1970, with no unit 
assignment for any dates in between.  

The National Personnel Records Center (NPRC) searched morning 
reports that showed that the Veteran arrived at headquarters 
Battery, 83rd Field artillery regiment in Vietnam on July 22, 
1970 with a prior assignment to an unnamed Transfer 
Detachment, USARV Trans Det, APO 96384.  In its July 2003 
response, the NPRC indicated that at least 6 transfer 
detachments existed at APO number 96384, handling servicemen 
arriving for duty, too many to identify the unit which the 
Veteran came from.  The NPRC added that it had searched the 
records of the 108th Artillery Group (the unit "cutting the 
orders for his [the Veteran's] assignment to the 83rd FA"), 
from June 16, 1970 to July 22, 1970, but found no remarks 
pertaining to the Veteran.  In light of the July 2003 
response from the NPRC, the RO contacted the Veteran in 
January 2004; however, he indicated that he did not know his 
detachment transfer number.  

Thus, despite the foregoing efforts, official service 
department records verifying that the Veteran was assigned to 
a unit stationed at Camp Eagle on the date of a rocket attack 
have not been obtained.  However, the Veteran has submitted a 
statement from a fellow servicemember, T.P.Y., in support of 
his claim.  In his April 2000 statement, T.P.Y. reported that 
he served with the 326th Medical Battalion of the 101st 
Airborne at Camp Eagle in 1970.  He stated that Camp Eagle 
was under constant rocket attacks, with a heavy hostile 
attack in June 1970.  He added that his unit's helicopter pad 
had a direct hit, and that the Veteran's unit was right next 
to that helicopter pad.  He stated that he believed the 
Veteran was only in country at Camp Eagle for a few days when 
the rocket attack occurred, and that he was not given a 
weapon at that time, given that he had only been in country 
for a few days.  

A data profile from VA Compensation and Pension Service shows 
that T.P.Y. is a Vietnam Era veteran of the United States 
Army who served on active duty from April 1969 to November 
1970, and that he served in the Republic of Vietnam.  A 
November 2002 CURR response verified that T.P.Y.'s unit, the 
326th Medical Battalion was assigned to the 101st Airborne, 
and was located at Camp Eagle during the period in which 
rocket attacks occurred in June an July 1970.  

Based on the foregoing, the Board finds that the occurrence 
of the Veteran's reported stressor of coming under rocket 
attack at Camp Eagle in Vietnam is quite plausible, given the 
statement from the T.P.Y., the fact that the Veteran served 
in a combat zone and the fact that there is documentation 
that Camp Eagle suffered rocket attacks in June and July 
1970.  The Board finds that the foregoing evidence 
substantially corroborates the occurrence of the Veteran's 
reported stressor of coming under rocket attack.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that corroboration 
of every detail of a stressor is not required)).  Given the 
foregoing, and with resolution of all reasonable doubt in the 
Veteran's favor, the Board finds that the third criterion for 
service connection for PTSD-credible supporting evidence 
that the claimed in-service stressor occurred-is 
established.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Given the facts noted above, and resolving all reasonable 
doubt in the Veteran's favor on the question of whether there 
is credible supporting evidence that the claimed in-service 
stressor occurred, the Board finds that the criteria for 
service connection for PTSD are met.  See 38 C.F.R. § 
3.304(f).




ORDER

Service connection for PTSD is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


